Title: Resolution for Procuring a Statue of General Washington, 22 June 1784
From: Madison, James,Beckley, John
To: 


In the House of Delegates Tuesday the 22d. of June 1784
Resolved that the Executive be requested to take measures for procuring a Statue of General Washington to be of the finest marble and best Workmanship with the following inscription on its pedestal Viz:
The General Assembly of the Commonwealth of Virginia have caused this Statue to be erected as a monument of affection and Gratitude to George Washington who uniting to the endowments of the Hero the virtues of the Patriot and exerting both in establishing the Liberties of his Country has rendered his name dear to his fellow Citizens and given the world an immortal example of true Glory. Done in the year of Christ  and in the year of the Commonwealth .
